                             UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

ANNA PEUSER,

                        Plaintiff,

v.                                                       Case No: 6:19-cv-2098-Orl-28GJK

WAL-MA RT STORES EAST, LP,

                        Defendant.


                                             ORDER
          This case is before the Court sua sponte.

          Federal courts have not only "the power but also the obligation at any time to inquire

into jurisdiction whenever the possibility that jurisdiction does not exist arises -'.'. Fitzgerald

v. Seaboard Sys. R.R., 760 F.2d 1249, 1251 (11th Cir. 1985). Anna Peuser filed this case

in state court in Volusia County, Florida, and Wal-Mart Stores East, LP (Wal-Mart) removed

it to this Court. (Notice of Removal, Doc. 1).1 In its Notice of Removal , Wal-Mart relies on

28 U.S.C. § 1332, asserting that subject-matter jurisdiction exists based on the parties'

diverse citizenship.     But the Court is unable to determine whether diversity jurisdiction

exists.

          Wal-Mart adequately alleges its own citizenship, explaining that it is a citizen of both

Delaware and Arkansas because it is incorporated in Delaware and has its principal place

of business in Arkansas . (Doc. 1 ,r 13). But as to Peuser, the Notice of Removal initially


          1
        In its first sentence, the Notice of Removal erroneously states that the case was
removed from the circuit court in Osceola County, Florida. (See Doc. 1 at 1). It is apparent
from the Complaint (Doc. 1-1) and the state court docket sheet (Doc. 1-3), however, that
the case was removed from Volusia County, not Osceola County.
alleges that Plaintiff is a citizen of Florida and asserts that "[t]he Complaint alleges that

plaintiff 'was and is a resident of Volusia County, Florida."' (!!i. ,r 12 (purportedly quoting

Compl.     ,r 2)).   But the Complaint does not allege that Peuser "was and is a resident of

Volusia County, Florida" as asserted in the Notice of Removal; instead , it alleges only that

Peuser "was a resident of Debary, Volusia County, Florida," (Campi.             ,r   2 (emphasis

added)).      And after citing case law addressing domicile and residence, the Notice of

Removal then states: "Accordingly, Plaintiff is a citizen of New Jersey for purposes of

determining diversity of citizenship ." (Doc. 1 ,r 12). The preceding paragraph of the Notice

also refers to New Jersey. (See id . ,r 11 (asserting that "no properly joined and served

defendant is a citizen of New Jersey")).

       In short, Wal-Mart's jurisdictional allegations are inaccurate and contradictory.

Thus, the Court cannot discern Peuser's citizenship. 2 But "[d]efective allegations of

jurisdiction may be amended, upon terms, in the trial or appellate courts ." 28 U.S.C. §

1653. Accordingly, it is ORDERED that no later than Friday, November 15, 2019, Wal-

Mart shall file an amended notice of removal establishing this Court's subject-matter

jurisdiction over this case .
                                                                         1 1-        \
       DONE and ORDERED in Orlando, Florida, on November ~               , 2019.         \



                                                             ; JOHN ANTOON II
                                                         Uni(ed States District Judge
Copies furnished to:
Counsel of Record




       2
        The Court is satisfied that the amount-in-controversy threshold of 28 U.S.C. § 1332
is met here based on Peuser's admission to Wal-Mart that she is seeking more than the
threshold amount.


                                                2
